Citation Nr: 9927544	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-23 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for the grant of a 
total disability rating for compensation purposes due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from March 1947 to March 
1950 and from October 1951 to November 1957.

This appeal arises from a rating decision of October 1994 
from the St. Petersburg, Florida, Regional Office (RO).  The 
veteran perfected an appeal to this decision and in an August 
1996 decision by the Board of Veterans' Appeals (Board), 
entitlement to an earlier effective date for the grant of a 
total disability rating due to individual unemployability was 
denied.  The veteran appealed this decision to the U.S. Court 
of Veterans Appeals (now U.S. Court of Appeals for Veterans 
Claims) (Court).  In an Order from the Court that was based 
on a Joint Motion for Remand, the case was remanded to the 
Board for further adjudication of the veteran's claim.  
[redacted] (U.S. Vet. App. [redacted]).

The Board's August 1996 decision noted that a September 1995 
VA Form 9 from the veteran and a March 1996 statement from 
the veteran's representative intimated that the Department of 
Veterans Affairs (VA) had committed clear and unmistakable 
error in terminating his previous total disability rating due 
to individual unemployability and referred this matter to the 
RO for appropriate action.  The Joint Motion also notes that 
this issue was referred to the RO.  The record does not 
reflect that action has been taken by the RO on this issue.  
Accordingly, this matter is again referred to the RO for any 
appropriate action.


REMAND

A July 1983 rating decision granted service connection for 
scars and assigned a noncompensable disability rating.  In a 
statement that was received in March 1984, the veteran 
indicated that he wanted to appeal the disability rating 
assigned for his scars.  The Joint Motion correctly notes 
that a statement of the case was never provided to the 
veteran on this issue.  Therefore, the July 1983 rating 
decision with respect to the disability rating assigned for 
the scars is not final.  As noted in the Joint Motion, the 
effective date for the assignment of the total disability 
rating may be dependent on the action taken on the nonfinal 
claim for an increased rating for the scars.  Accordingly, 
this case must be returned to the RO for issuance of a 
statement of the case that addresses the issue of an 
increased disability for the scars.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
with a statement of the case that 
addresses the issue of entitlement to an 
increased disability rating for status 
post scars from removal of sebaceous 
cysts of the back of the neck and 
buttocks.  The RO should take any other 
actions deemed necessary or appropriate.

2.  If during the processing of this 
remand, a compensable disability rating 
is granted for the scars, the RO should 
address what impact, if any, that grant 
has on the veteran's claim for an earlier 
effective date for entitlement to a total 
disability rating due to individual 
unemployability.

3.  Following receipt of a substantive 
appeal for an increased rating for the 
scars or expiration of the applicable 
time period in which to receive a 
substantive appeal, the case should be 
returned to the Board for further 
consideration. 

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations and the Order of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


